IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-08-00124-CV

            IN THE MATTER OF THE MARRIAGE OF
      CLAUDE KEITH THOMAS AND PATRICIA ANN THOMAS,




                           From the 378th District Court
                               Ellis County, Texas
                             Trial Court No. 52679CC


                           MEMORANDUM OPINION


       The Clerk of this Court notified the parties that the appellant’s brief was overdue

in this cause and that the appeal may be dismissed if an appropriate response was not

filed within twenty-one days. No response has been received. Accordingly, the appeal

is dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3.



                                                         FELIPE REYNA
                                                         Justice
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed November 19, 2008
[CV06]